UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4520


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD WAYNE CROWDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:11-cr-70014-JPJ-PMS-1)


Submitted:   April 26, 2013                   Decided:   May 2, 2013


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Roanoke, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Joseph W. H. Mott,
Assistant United States Attorney, Jonathan Peak, Third Year Law
Intern, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Wayne Crowder was convicted of two counts of

mailing    threatening      communications,         18   U.S.C.     § 876(c)   (2006)

(Counts     One,     Three),    and      two   counts       of    threatening       the

President, 18 U.S.C. § 871 (2006) (Counts Two, Four).                          He was

sentenced     to    125    months   in    prison.          Crowder    now    appeals,

claiming     that    the    instruction        on    the    § 871     offenses      was

erroneous.    We affirm.

            Because Crowder did not object to the instruction, our

review is for plain error.            See Fed. R. Crim. P. 30(d); United

States v. Robinson, 527 F.3d 941, 953 (4th Cir. 2010); United

States v. Nikolaou, 180 F.3d 565, 569 (4th Cir. 1999).                               To

establish    plain    error,   a    defendant       must    show:    (1)    there   was

error; (2) the error was plain; and (3) the error affected his

substantial rights.         United States v. Olano, 507 U. S. 728, 732

(1993).     We will exercise our discretion and correct plain error

only if we are convinced that the error “seriously affect[s] the

fairness,      integrity,      or     public         reputation       of     judicial

proceedings.”       Id. (internal quotation marks omitted).

            Crowder contends that the instruction at issue could

have resulted in a guilty verdict based on the jury’s finding

that he merely wrote threatening words without intending those

threats to be communicated to another.                We disagree.



                                          2
           It is well established that “we review instructions in

their entirety to determine whether the instructions accurately

and   fairly   state   the   controlling   law.”    United   States   v.

Sarwari, 669 F.3d 401, 411 (4th Cir. 2012).           Here, the court

instructed:

      For you to find the defendant guilty of the crimes
      charged in counts two and four, you must be convinced
      that the Government has proved each of the following
      beyond a reasonable doubt as to each count: First,
      that the defendant wrote or mailed the words alleged
      to be the threat against the President; second, that
      the defendant knowingly and willfully mailed or wrote
      the words. . . .

      It is not necessary to prove that the defendant
      actually wrote the communication or that it was
      received or read by the President so long as it was
      knowingly mailed or caused to be mailed by the
      defendant.

Because the court instructed that, in order to convict Crowder,

the jury had to find that he “knowingly mailed [the threat] or

caused [it] to be mailed,” the jury could not have convicted

Crowder simply on a finding that he wrote threatening words.

           We accordingly affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                    3